Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2010/0046622) details a coding method including obtaining a first rendition of a signal at a first level of quality obtained from a first decoding of portions of a received data stream, obtaining a first set of encoded data and a second set of encoded data from the received data stream, implementing a first decoding operation to decode the first set of encoded data into a first set of reconstruction data comprising a first set of residuals at the first level of quality specifying how to modify the first rendition of the signal, applying the first set of reconstruction data to the first rendition of the signal to produce a second rendition of the signal, implementing a second decoding operation to decode the second set of encoded data into a second set of reconstruction data comprising a second set of residuals at a second level of quality specifying how to modify the second rendition of the signal, and processing the second set of residuals and the second rendition of the signal to output a reconstruction of the signal at the second level of quality. Such prior art does not describe, however, that the first or second decoding operation comprises: Huffman decoding the first set of encoded data, then run-length decoding the data derived from the Huffman decoding and dequantizing the data derived from the run length decoding. In other words, it does not describe:
… 
	wherein one or more of the first decoding operation and the second decoding operation comprises:

Huffman decoding the first set of encoded data;

run-length decoding data derived from the Huffman decoding; and

dequantizing data derived from the run-length decoding

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 26-34, 37-42, and 44-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/LINDSAY J UHL/Examiner, Art Unit 2481